Title: To James Madison from John Nicholson, 17 February 1790
From: Nicholson, John
To: Madison, James


Sir
Philada. February 17h 1790.
I have taken the liberty of inclosing you copies of a number of letters I have written to a friend in Congress published at his request relating to the important subject of finance now before that honorable body.
The practicability of effecting a separate provision for original holders, I am well convinced of. I have carried into effect a similar plan in Penna. adopted by the Legislature with respect to their depreciation debt And with a few alterations it might be done with great exactness and very little difficulty.
Pardon the freedom I have taken and permit me to subscribe myself, with high respect sir your Most Obedt humble servant
Jno. Nicholson
